Baird, J.,
dissenting. After having given timely written notices of specific parts of the body suffering industrial injuries, Clementi now seeks additional compensation for a loss or impairment to a body part not specified in the original notices, but which he claims he has suffered as a direct result of the injuries to the parts that were specified in the original notices. The original injuries were in 1974 and 1975, and his claims therefor were filed in 1975 and 1976, respectively. His motions for additional compensation were made in 1984.
The issue is whether the Industrial Commission has continuing jurisdiction to modify dementi’s benefits, pursuant to the provisions of R.C. 4123.52, unencumbered by the two-year limitations period provided in R.C. 4123.84.
This issue was squarely addressed by this court in Kittle v. Keller (1967), 9 Ohio St. 2d 177, 38 O.O. 2d 414, 224 N.E. 2d 751. In holding that such claims are not barred by the two-year statute of limitations, (then) Judge O’Neill, writing for a unanimous court, observed:
“Faced as we are here with a choice between closing the door on some possibly fraudulently based claims and thus denying to an injured workman the compensation to which he is justly entitled, or granting such compensation and risking the possibility that some fraudulent claims will be successful under the rule, the majority of this court is of the opinion that the Legislature intended that once it has been established by a claimant that he was injured in the course of and arising out of his employment, and his claim has been allowed and compensation or benefits paid, the Industrial Commission has continuing jurisdiction, pursuant to Section 4123.52, Revised Code, to modify or change its findings or orders, and pursuant to a proper application by the claimant, supported by proper evidence, the commission has jurisdiction to grant compensation for a subsequently developing disability resulting from an injury which was suffered at the time of the original accident, and the payment of such compen*349sation or benefits is not barred by the two-year provision of Section 4123.84, Revised Code, even though such disability was not diagnosed and such injury was not discovered until after the two-year statutory period had run.” Id. at 185, 38 O.O. at 419-420, 224 N.E. 2d at 757.
Shortly after the Kittle decision was announced, the General Assembly amended the applicable statutes to essentially their present form. As they then and now stand, the legislative enactments constitute a codification of the Kittle language, rather than a rejection thereof.
This is illustrated by the adoption in 1967 of the penultimate paragraph of R.C. 4123.84, which provides (after minor changes adopted since then) as follows:
“The commission has continuing jurisdiction as set forth in section 4123.52 of the Revised Code over a claim which meets the requirement of this section, including jurisdiction to award compensation or benefits for loss or impairment of bodily functions developing in a part or parts of the body not specified pursuant to division (A)(1) of this section, if the commission finds that the loss or impairment of bodily functions was due to and a result of or a residual of the injury to one of the parts of the body set forth in the written notice filed pursuant to division (A)(1) of this section.”
Even without the assistance of the liberal construction rule mandated by R.C. 4123.95, this provision of R.C. 4123.84 clearly and unambiguously provides that a newly developing impairment may be the basis of an award, as long as such impairment is the result of the injury to one of the body parts that was set forth in a proper notice.
There is nothing about this legislative action or the twenty-one years which have elapsed since the Kittle decision which warrants upsetting the clear rule established thereby. Accordingly, I believe that the judgment of the court of appeals in this respect1 should be affirmed.
Douglas, J., concurs in the foregoing dissenting opinion.

 That portion of the judgment of the court of appeals which granted final judgment to Clementi should, however, be reversed. The case should be remanded to the trial court, thus affording Clementi the opportunity to prove, if he can, that the impairment about which he now complains was in fact due to and a result of his original injuries.